Title: From Alexander Hamilton to Thomas Jefferson, [28 August 1790]
From: Hamilton, Alexander
To: Jefferson, Thomas


[New York, August 28, 1790]
Dear Sir

I request the favour of you to furnish me with two Copies of each of the following acts certified or exemplified under the Great Seal. That intitled “An Act making provision for the debt of the United States” and that intitled “An Act making provision for the reduction of the public Debt” and also with two copies exemplified or certified in like manner of my Commission as Secretary of the Treasury.
As a Vessel is expected to sail this Evening for Amsterdam by which I wish to forward some of those copies I shall be obliged by their being ready as soon as possible.
I have the honor to be With great respect & regard Sir

New York Aug 28. 1790
T Jefferson Esqr

